Citation Nr: 0635501	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The veteran raised a claim for service connection for hearing 
loss and tinnitus in a September 2003 statement.  This matter 
is REFERRED to the RO for the appropriate action.


FINDING OF FACT

The veteran's right knee disability is not manifested by 
ankylosis, instability, limitation of extension, or 
limitation of flexion to fewer than 110 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.321, 4.6, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5003, 5256 to 5263; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2001, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a hearing.  Additionally, all requests contained in 
the April 2004 Board remand have been fulfilled.  
Consequently, the duty to notify and assist has been met.

The veteran is currently rated at 10 percent for a popliteal 
cyst, previously evaluated as degenerative medial meniscus 
tear of the right knee by analogy to Diagnostic Code (DC) 
5260.  The evidence of record notes the veteran's right knee 
has a cyst and degenerative arthritis in the right knee.  The 
evidence of record also reports the veteran's history of 
pain, difficulty walking without a cane, difficulty standing, 
kneeling or squatting, and difficulty with certain 
activities, including bowling, running, and lawn-mowing.  

A May 2004 VA examination reported findings of a range of 
motion from 0 to 110 degrees in the right knee, with no 
additional loss of motion during flare-ups, or due to 
fatigue, weakness, or lack of endurance.  The veteran's knee 
had no gross effusion or instability, although there was some 
tenderness.  The veteran did note that the veteran's right 
thigh was smaller than the left thigh, remarking that the 
"discrepancy was clinically significant and confirms the 
existence of pathology in the right knee."  

A January 2002 VA examination record reports findings of no 
gross instability and a range of motion from 0 to 125 
degrees.  February and March 2002 private treatment records 
also report findings of no instability and full range of 
motion, although the March 2002 treatment record reports some 
pain on passive hyperextension.  An MRI showed a small joint 
effusion, but the menisci were intact.  There was a small 
osteochondral lesion without any loose bodies.  The veteran 
noted his condition would flare up some while participating 
in occasional tennis or basketball.

A 20 percent rating under DC 5260 requires evidence of 
limitation of flexion to 30 degrees.  The lowest recorded 
range of flexion was 110 degrees, with no additional loss of 
motion during flare-ups, or due to fatigue, weakness, or lack 
of endurance.  The veteran's current 10 percent rating was 
assessed after consideration of pain upon movement and 
weakness in accordance with DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  See also 38 C.F.R. §§ 4.40; 4.45.  At this 
time, even after consideration of the veteran's account of 
pain and weakness, the current disability does not warrant a 
rating in excess of 10 percent under DC 5260.  A higher 
rating is not warranted under an alternative rating code as 
there is no evidence of ankylosis or dislocation.  

A separate rating is additionally not available for either 
limitation of extension or instability.  See VAOPGCPREC 23-
97; VAOGCPREC 9-2004.  DC 5261, which rates limitation of 
extension, provides a 10 percent rating for extension limited 
to 10 degrees, and DC 5257 provides a 10 percent rating for 
slight instability or recurrent subluxation.  The veteran has 
always been noted to extend fully to 0 degrees.  
Additionally, although, at his hearing the veteran testified 
that he had to wear a brace "once or twice a week" due to 
instability, the record contains no medical findings of 
instability.  Instead, the majority of the evidence, 
including the most recent VA examination record, all reports 
findings of no instability and the 2002 VA examination record 
reports the finding of "no gross instability."  Based on 
the foregoing, a separate rating is not available for the 
veteran's right knee disability, and a rating in excess of 10 
percent is denied.  


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


